995 A.2d 228 (2010)
In re JOHN M. SHARP, Respondent.
No. 10-BG-198.
District of Columbia Court of Appeals.
May 20, 2010.
Before THOMPSON, Associate Judge, and NEBEKER and TERRY, Senior Judges.


*229 ORDER
PER CURIAM.
On consideration of the certified copy of the Supreme Court of Louisiana's order disbarring respondent, this court's March 19, 2010, order directing respondent to show cause why identical discipline should not be imposed, to which no response has been filed, and the Statement of Bar Counsel regarding reciprocal discipline, and it appearing that respondent has not filed the affidavit required by D.C. Bar R. XI, § 14(g), it is
ORDERED that John M. Sharp is hereby disbarred. Respondent's actions would constitute misconduct in this jurisdiction and disbarment is within the range of sanctions we too would impose. In re Addams, 579 A.2d 190, 191 (D.C.1990) (en banc). It is
FURTHER ORDERED that for purposes of reinstatement respondent's disbarment will not begin to run until he files an affidavit that fully complies with the requirements of D.C.Bar. R. XI, § 14(g).